                          UNITED STATES BANKRUPTCY COURT

                                 DISTRICT OF NEW MEXICO

In re:

PICACHO HILLS UTILITY                                              Case No. 13-10742 tl7
COMPANY, INC.,

         Debtor.

                     ORDER DENYING MOTION TO RECONSIDER

         Before the Court is Debtor’s Motion to Reconsider Memorandum Opinion Under 11 USCA

§ 502(J), filed August 29, 2014, doc. 225 (the “Motion”). For the reasons set forth in the Opinion

entered herewith, the Court finds that the Motion is not well taken and should be denied.

         IT IS THEREFORE ORDERED that the Motion is denied.




                                                    ____________________________________
                                                    Hon. David T. Thuma
                                                    United States Bankruptcy Judge

Entered: January 24, 2020

Copies to:     Electronic notice recipients

               Stephen Blanco
               P.O. Box 250
               Fairacres, NM 88033




Case 13-10742-t7       Doc 430     Filed 01/24/20     Entered 01/24/20 16:01:12 Page 1 of 1
